REASONS FOR ALLOWANCE
Claims 1-4, 8, 10-13, 18 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “[…] receiving a first indication that a first object stored in the virtual memory is to be compressed from a virtual memory subsystem of the device, the first object generated from an application and the virtual memory is mapped into dynamic memory of the device; 
receiving a second indication that a second object stored in the virtual memory is to be compressed from the virtual memory subsystem of the device, the second object generated from the application; 
selecting a first compression algorithm from a plurality of compression algorithms based on at least a characteristic of the first object, wherein the first object characteristic is determined in response to receiving the first indication and the first object characteristic is related to a type of the first object;
selecting a second compression algorithm from a plurality of compression algorithms based on at least a characteristic of the second object, wherein the second compression algorithm is different from the first compression algorithm and the second object characteristic is determined in response to receiving the second indication and the second object characteristic is related to a type of the second object that is different than the first object type […]”
Said limitation is taught by the specification of the instant application as originally filed at least at [FIG. 3 and P. 0033-35 and 0038-39].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by a reasonable combination of prior art.
The closest prior art of record includes: 
Kedem et al. (U.S. PGPub No. 2006/0190643) which teaches receiving requests to compress first and second virtual storage units containing data of different types and selecting a but does not teach the virtual storage units being mapped to dynamic memory, the type of data in a virtual storage unit determined upon receiving a request to compress the data, or data of the first and second virtual storage units being generated by an application.
Romanovsky et al. (U.S. PGPub No. 2016/0371190) which teaches receiving requests to compress first and second data blocks generated by an application, determining the type of data within the data blocks, and selecting a compression algorithm based on the data type but does not teach the data blocks being virtual data blocks mapped to dynamic memory or the type of data in a data block determined upon receiving a request to compress the data.
Jean et al. (U.S. PGPub No. 2018/0364947) which teaches a DRAM memory with a compressed portion and receiving a request to compress data but does not teach the DRAM being mapped to virtual memory, determining the type of data upon receiving a request to compress the data, or selecting a compression algorithm based on the data type.
Claims 2-4, 8, 10 depend from claim 1, and are considered allowable for at least the same reasons as claim 1. Claim 11 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 12-13 and 18 depend from claim 11, and are considered allowable for at least the same reasons as claim 11. Claim 25 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 26-30 depend from claim 25, and are considered allowable for at least the same reasons as claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE WU/Examiner, Art Unit 2133